IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GUADALUPE REINOSO & EDMUNDO            : No. 111 MAL 2015
DOMINGUEZ, H/W                         :
                                       :
                                       : Petition for Allowance of Appeal from the
           v.                          : Order of the Superior Court
                                       :
                                       :
HERITAGE WARMINSTER SPE LLC            :
                                       :
                                       :
           v.                          :
                                       :
                                       :
KOHL'S DEPARTMENT STORES, INC.         :
T/A KOHL'S; AND LOTS & US, INC.        :
                                       :
                                       :
PETITION OF: HERITAGE                  :
WARMINSTER SPE LLC                     :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.